

Exhibit 10.9


EQUITY COMMONWEALTH


PERFORMANCE-BASED LTIP UNIT AGREEMENT FOR EMPLOYEES


This Performance-Based LTIP Unit Agreement (this “Agreement”) is made effective
as of the Grant Date set forth on the Schedule to Performance-Based LTIP Unit
Agreement (the “Schedule”) attached hereto (the “Grant Date”), between the
recipient set forth on the Schedule attached hereto (the “Recipient”), EQC
Operating Trust (the “Trust”) and Equity Commonwealth (the “Company”).
In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Grant of LTIP Units. Subject to the terms and conditions hereinafter set
forth, the terms and conditions of the Equity Commonwealth 2015 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), and the
terms and conditions of the Declaration of Trust of EQC Operating Trust, as it
may be amended from time to time (the “Declaration”), the Company and the Trust
together hereby grant to the Recipient, effective as of the Grant Date, an Award
of OP Units under the Plan in the form of LTIP Units (as defined in the
Declaration). The number of LTIP Units granted to the Recipient hereunder is set
forth on the Schedule attached hereto. The LTIP Units so granted are hereinafter
referred to as the “Performance-Based LTIP Units.” Except as otherwise set forth
herein, the Performance-Based LTIP Units have the rights, voting powers,
restrictions, limitations as to distributions, qualifications, and terms and
conditions of redemption and conversion as set forth in the Declaration. Upon
the close of business on the thirtieth (30th) business day following the Grant
Date (the “Final Acceptance Date”), if the terms and conditions of the
Performance-Based LTIP Units set forth in this Agreement, in the Declaration,
and in the Plan are accepted, and if the Recipient has paid to the Trust a
Capital Contribution (as defined in the Declaration) per Performance-Based LTIP
Unit in the amount, if any, set forth on the Schedule attached hereto, the
Recipient shall receive the number of Performance-Based LTIP Units specified on
the Schedule attached hereto, effective as of the Grant Date, subject to the
vesting, forfeiture, and other conditions set forth in this Agreement, in the
Declaration, and in the Plan. For the avoidance of doubt, the Performance-Based
LTIP Units granted to the Recipient hereunder constitute OP Units under the Plan
for all purposes of the Plan. The number of Performance-Based LTIP Units that
the Recipient actually earns for the Performance Period will be determined by
the level of achievement of the Performance Criteria in accordance with Exhibit
A attached hereto, and may be higher or lower than the number of
Performance-Based LTIP Units granted to the Recipient. The initial Economic
Capital Account Balance (as defined in the Declaration) per Performance-Based
LTIP Unit is set forth on the Schedule attached hereto. Capitalized terms that
are used but not defined herein have the meanings ascribed to them in the Plan.
2.    Acceptance of Agreement. Upon the close of business on the Final
Acceptance Date, if the terms and conditions of the Performance-Based LTIP Units
set forth in this Agreement and in the Plan are accepted by the Recipient, and
if the Recipient has paid to the Trust the Capital Contribution, if any, set
forth on the Schedule attached hereto, then the Recipient, unless he or she is
already a Unitholder (as defined in the Declaration), shall automatically and
without further action on the Recipient’s part, be deemed to be admitted as a
Unitholder of the Trust, as of the Grant Date, with beneficial ownership of the
Performance-Based LTIP Units. Thereupon, the Recipient shall have all the rights
of a Unitholder of the Trust with respect to the Performance-Based LTIP Units,
as set forth in the Declaration, subject, however, to the restrictions and
conditions specified herein, in


1
  

--------------------------------------------------------------------------------




the Declaration, and in the Plan. The Recipient shall be designated as an
Additional Unitholder (as defined in the Declaration) and shall be bound by the
terms and provisions of the Declaration, including the power of attorney set
forth in Section 14.11 of Annex A to the Declaration. In order to confirm
receipt of this Agreement, the Recipient must execute this Agreement, which
execution shall be deemed to constitute execution of the Declaration.
3.    Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on «Commencement Date» and ending on
«Third Anniversary of Commencement Date».
4.    Performance Criteria.
(a)    The number of Performance-Based LTIP Units earned by the Recipient for
the Performance Period (the “Earned Performance-Based LTIP Units”) shall be
determined at the end of the Performance Period based on the level of
achievement of the Performance Criteria in accordance with Exhibit A. All
determinations of whether and to what extent the Performance Criteria has been
achieved, the number of Performance-Based LTIP Units earned by the Recipient,
and all other matters related to this Section 4 shall be made by the Committee
in its sole discretion. Any Performance-Based LTIP Units that do not become
Earned Performance-Based LTIP Units at the end of the Performance Period, as
determined by the Committee in its sole discretion, shall be immediately
forfeited by the Recipient.
(b)    Following the completion of the Performance Period, the Committee shall
determine (i) whether, and to what extent, the Performance Criteria has been
achieved, and (ii) the number of Performance-Based LTIP Units that shall be
deemed Earned Performance-Based LTIP Units, if any. Such determination shall be
final, conclusive and binding on the Recipient, and on all other persons, to the
maximum extent permitted by law.
5.    Vesting; Forfeiture.
(a)    50% of the Earned Performance-Based LTIP Units shall vest on the date
that the Committee determines the achievement of the Performance Criteria in
accordance with Section 4(a) hereof, subject to the Recipient’s continued
employment with the Company, the Trust or an Affiliate through such date.
(b)    50% of the Earned Performance-Based LTIP Units shall vest on «Fourth
Anniversary of Commencement Date», subject to the Recipient’s continued
employment with the Company, the Trust or an Affiliate through such date.
(c)    Subject to Section 6 hereof, in the event the Recipient’s employment with
the Company, the Trust and the Affiliates is terminated, all unvested
Performance-Based LTIP Units shall be forfeited by the Recipient as of the date
of the Recipient’s termination of employment.
6.    Termination of Employment; Change in Control.
(a)    If, during the Performance Period, the Recipient’s employment is
terminated (i) by the Company, the Trust or an Affiliate without Cause, (ii) by
the Recipient for “Good Reason” (as such term is defined in Section 6(c)
hereof), (iii) due to the Recipient’s “Retirement” (as such term is defined in
Section 6(c) hereof), or (iv) due to the Recipient’s death or Disability (such
termination, a “Qualified Termination”), then the number of Performance-Based
LTIP Units that are earned by the Recipient shall be determined at the end of
the Performance Period in accordance with Section 4 hereof, and the Recipient’s
Earned Performance-Based LTIP Units, if any, shall


2
  

--------------------------------------------------------------------------------




become vested as of the date that the Committee determines the achievement of
the Performance Criteria in accordance with Section 4(a) hereof on a pro rata
basis, determined based on (x) the number of days that have elapsed from the
beginning of the Performance Period through the date the Recipient ceases to be
an employee of the Company, the Trust or an Affiliate, compared to (y) the total
number of days during the period commencing on «Commencement Date» and ending on
«Fourth Anniversary of Commencement Date». Notwithstanding the foregoing, if the
Recipient’s Qualified Termination occurs during the Performance Period and
within twelve (12) months after a Change in Control in which the
Performance-Based LTIP Units are assumed by the acquirer or surviving entity in
the Change in Control transaction, then any such Earned Performance-Based LTIP
Units shall become fully vested as of the date that the Committee determines the
achievement of the Performance Criteria in accordance with Section 4(a) hereof.
With respect to Earned Performance-Based LTIP Units held by the Recipient for
which the Performance Period is complete but for which the additional vesting
period is incomplete prior to the Recipient’s Qualified Termination, any
restrictions on the Earned Performance-Based LTIP Units shall lapse and such
Earned Performance-Based LTIP Units shall automatically become fully vested as
of the date of the termination of the Recipient’s employment.
(b)    If, during the Performance Period, a Change in Control occurs while the
Recipient is an employee of the Company, the Trust or an Affiliate, and the
Performance-Based LTIP Units are not assumed by the acquirer or surviving entity
in the Change in Control transaction, then the Recipient’s Performance-Based
LTIP Units shall be deemed earned based on the actual level of achievement of
the Performance Criteria measured as of the date of the Change in Control, as
determined by the Committee based on a then forty (40) day trailing average
price per share of Stock. Any such Earned Performance-Based LTIP Units shall be
fully vested. With respect to Earned Performance-Based LTIP Units held by the
Recipient for which the Performance Period is complete but for which the
additional vesting period is incomplete, any restrictions on the Earned
Performance-Based LTIP Units shall lapse and such Earned Performance-Based LTIP
Units shall automatically become fully vested as of the date of the Change in
Control. Notwithstanding the foregoing, to the extent necessary for the
Recipient to avoid taxes and/or penalties under Section 409A of the Code, a
Change in Control shall not be deemed to occur unless it constitutes a “change
in control event” within the meaning of Section 1.409A-3(i)(5) of the Treasury
Regulations promulgated under Section 409A of the Code.
(c)    For purposes of this Agreement, the term “Good Reason” shall mean, unless
otherwise provided in an applicable agreement between the Recipient and the
Company, the Trust or an Affiliate, the occurrence of one or more of the
following without the Recipient’s express written consent, which circumstances
are not remedied by the Company or the Trust within thirty (30) days of its
receipt of a written notice from the Recipient describing the applicable
circumstances (which notice must be provided by the Recipient within ninety (90)
days of the Recipient’s knowledge of the applicable circumstances): (i) any
material, adverse change in the Recipient’s duties, responsibilities, authority,
title, status or reporting structure; (ii) a material reduction in the
Recipient’s base salary or bonus opportunity; or (iii) a geographical relocation
of the Recipient’s principal office location by more than fifty (50) miles. For
purposes of this Agreement, the term “Retirement” shall mean retirement from
active employment with the Company, the Trust or an Affiliate pursuant to its
relevant policy on retirement as determined by the Committee, or, if no such
policy is in place, retirement from active employment with the Company, the
Trust or an Affiliate on or after age 65.
7.    Distributions. The Recipient shall be entitled to distributions on the
Performance-Based LTIP Units in accordance with the terms and provisions of the
Declaration. For purposes of the Declaration, the Distribution Participation
Date (as defined in the Declaration) shall not occur with respect to the
Performance-Based LTIP Units covered by this Agreement unless and until such


3
  

--------------------------------------------------------------------------------




Performance-Based LTIP Units become Earned Performance-Based LTIP Units. With
respect to any Performance-Based LTIP Units that become Earned Performance-Based
LTIP Units, the Distribution Participation Date shall occur on the date that the
Committee determines the achievement of the Performance Criteria in accordance
with Section 4 hereof. For purposes of the Declaration, a Special LTIP Unit
Distribution (as defined in the Declaration) shall be payable with respect to
the Earned Performance-Based LTIP Units, if any, covered by this Agreement. The
Recipient’s LTIP Unit Sharing Percentage (as defined in the Declaration) for
each Earned Performance-Based LTIP Unit is set forth on the Schedule attached
hereto.
8.    Conversion. The Performance-Based LTIP Units shall be subject to
conversion into Class A Units (as defined in the Declaration) in accordance with
the terms and provisions of the Declaration.
9.    Transferability of Performance-Based LTIP Units. The Performance-Based
LTIP Units shall be subject to the restrictions on transfer set forth in the
Declaration and the Plan. Following any transfer of the Performance-Based LTIP
Units, the Performance-Based LTIP Units shall continue to be subject to the same
terms and conditions as were applicable immediately prior to such transfer and
the provisions of Section 6 hereof relating to termination of employment shall
continue to be applied with respect to the original Recipient of the
Performance-Based LTIP Units. Notwithstanding any transfer made by the Recipient
pursuant to this Section 9, the Recipient (or the Recipient’s beneficiary or
estate, as applicable) shall be responsible for all income and other taxes
associated with the Performance-Based LTIP Units.
10.    Legends. The records of the Trust evidencing the Performance-Based LTIP
Units shall bear an appropriate legend, as determined by the Trust in its sole
discretion, to the effect that such Performance-Based LTIP Units are subject to
restrictions as set forth in this Agreement, in the Plan, and in the
Declaration.
11.    Tax Withholding. The Company and the Trust shall have the right to
withhold or cause to be withheld from any compensation paid to the Recipient
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Performance-Based LTIP Units and to take all such other action as the
Company and the Trust deem necessary to satisfy all obligations for the payment
of such withholding taxes. The Recipient agrees that if the amount payable to
the Recipient by the Company in the ordinary course is insufficient to pay such
withholding taxes, then the Recipient shall, upon the request of the Company or
the Trust, pay to the Company or the Trust, as applicable, an amount sufficient
to satisfy its tax withholding obligations.
12.    Investment Representation. The Recipient hereby makes the covenants,
representations, and warranties set forth on Exhibit B attached hereto as of the
date of acceptance of this Agreement and on each applicable vesting date, as set
forth above, to the Company and the Trust. All of such covenants, warranties,
and representations shall survive the execution of this Agreement by the
Recipient. The Recipient shall immediately notify the Trust upon discovering
that any of the representations or warranties set forth on Exhibit B were false
when made or have, as a result of changes in circumstances, become false.
13.    Code Section 83(b) Election. The Recipient hereby agrees to make an
election to include in gross income in the year of grant the Performance-Based
LTIP Units pursuant to Section 83(b) of the Code substantially in the form
attached hereto as Exhibit C and to supply the necessary information in
accordance with the regulations promulgated thereunder. The Recipient agrees to
file the election (or to permit the Trust to file such election on the
Recipient’s behalf) within thirty (30) days after the Grant Date with the IRS
Service Center at which the Recipient files his or her personal


4
  

--------------------------------------------------------------------------------




income tax returns, and to provide an executed copy of such election to the
Trust and the Company. THE RECIPIENT ACKNOWLEDGES THAT IT IS THE RECIPIENT’S
SOLE RESPONSIBILITY, AND NOT THE COMPANY’S OR THE TRUST’S, TO FILE A TIMELY
ELECTION UNDER CODE SECTION 83(b), EVEN IF THE RECIPIENT REQUESTS THE COMPANY,
THE TRUST, OR THEIR RESPECTIVE REPRESENTATIVES TO MAKE THIS FILING ON THE
RECIPIENT’S BEHALF. THE RECIPIENT IS RELYING SOLELY ON THE RECIPIENT’S OWN
ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER TO FILE ANY CODE SECTION
83(b) ELECTION AND REGARDING THE ACCURACY AND TIMELINESS OF SUCH FILING.
14.    Profits Interest. The Company, the Trust, and the Recipient acknowledge
and agree that the Performance-Based LTIP Units are hereby issued to the
Recipient for the performance of services to or for the benefit of the Trust in
the Recipient’s capacity as a Unitholder or in anticipation of becoming a
Unitholder. The Company, the Trust, and the Recipient intend that (a) the
Performance-Based LTIP Units be treated as “profits interests” within the
meaning of the Code, Treasury Regulations promulgated thereunder, and any
published guidance by the Internal Revenue Service with respect thereto,
including, without limitation, Internal Revenue Service Revenue Procedure 93-27,
1993-2 C.B. 343, as clarified by Internal Revenue Service Revenue Procedure
2001-43, 2001-2 C.B. 191; (b) the issuance of such interests not be a taxable
event to the Trust or the Recipient as provided in such Revenue Procedures; and
(c) the Declaration, the Plan, and this Agreement be interpreted consistently
with such intent. The Recipient is urged to consult with the Recipient’s own tax
advisor regarding the tax consequences of the receipt of Performance-Based LTIP
Units, the vesting of Performance-Based LTIP Units, the conversion of
Performance-Based LTIP Units into Class A Units, the holding of
Performance-Based LTIP Units and Class A Units, the redemption or other
disposition of Class A Units, and the acquisition, holding, and disposition of
shares of Stock.
15.    Miscellaneous.
(a)    Amendments. Neither this Agreement nor any provision hereof may be
changed or modified except by an agreement in writing executed by the Recipient,
the Company and the Trust; provided, however, that any change or modification
that does not adversely affect the rights hereunder of the Recipient, as they
may exist immediately prior to the effective date of such change or
modification, may be adopted by the Committee without an agreement in writing
executed by the Recipient, and the Committee shall give the Recipient written
notice of such change or modification reasonably promptly following the adoption
of such change or modification.
(b)    Binding Effect of the Agreement. This Agreement shall inure to the
benefit of, and be binding upon, the Company, the Trust, the Recipient and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.
(c)    Section 409A. This Agreement is intended to comply with, or be exempt
from, the requirements of Section 409A of the Code and any regulations or other
effective guidance promulgated thereunder by the U.S. Department of the Treasury
or the Internal Revenue Service, and shall be construed and interpreted in a
manner that is consistent with such intent. To the extent that the Company or
the Trust determines that the Recipient would be subject to the additional taxes
or penalties imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A of the Code as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional taxes or penalties. The nature
of any such amendment shall be determined by the Committee.


5
  

--------------------------------------------------------------------------------




(d)    Provisions Separable. In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.
(e)    Notices. Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered by hand or by
facsimile or sent by registered certified mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:
To the Recipient:    To the Recipient’s address as set forth on the Schedule
attached hereto.
To the Company
or the Trust:
Equity Commonwealth
Two North Riverside Plaza, Suite 2100
Chicago, IL 60606
Attn: Secretary

(f)    Construction. The headings and subheadings of this Agreement have been
inserted for convenience only, and shall not affect the construction of the
provisions hereof. All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.
(g)    No Right to Continued Employment. This Agreement shall not be construed
as an agreement by the Company, the Trust or any Affiliate to employ or
otherwise retain in any position the Recipient, nor is the Company, the Trust or
any Affiliate obligated to continue employing or otherwise retaining in any
position the Recipient by reason of this Agreement or the grant of
Performance-Based LTIP Units to the Recipient hereunder.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
(i)    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland.




6
  

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.







EQUITY COMMONWEALTH




                        
By: Orrin S. Shifrin
Title: Executive Vice President, General Counsel and Secretary




RECIPIENT:




Signature: ____________________________    
Printed Name:
Address:




7
  

--------------------------------------------------------------------------------






Exhibit A


Performance Criteria


Performance Criteria: The Performance-Based LTIP Units shall be earned based on
the Company’s total shareholder return (“TSR”) for the Performance Period
relative to the TSRs of the companies that comprise the NAREIT Office Index for
the Performance Period, as set forth in the table below. Depending on the
Company’s TSR relative to the TSRs of the companies that comprise the NAREIT
Office Index for the Performance Period, the Recipient may earn between 0% and
249.25% of the Performance-Based LTIP Units.


Performance Criteria: Company Performance vs. NAREIT Office Index Performance


% of Performance-Based LTIP Units Earned


90th Percentile and Above (Maximum Award)
249.25
%
80th Percentile
211.87
%
70th Percentile
174.48
%
60th Percentile
137.09
%
50th Percentile (Target Award)
100.00
%
40th Percentile
68.55
%
30th Percentile
37.39
%
25th Percentile (Threshold Award)
25.37
%
Below 25th Percentile
0.00
%



Absolute Modifier: If the Company’s total TSR for the Performance Period is
negative, any Performance-Based LTIP Units deemed earned based on the table
above shall be reduced by 25%.
Interpolation: To the extent performance falls between two levels in the table
above, linear interpolation shall apply in determining the percentage of the
Performance-Based LTIP Units that are earned.
TSR Calculation: TSR performance shall be calculated as the compounded annual
growth rate, expressed as a percentage (rounded to the nearest tenth of a
percent (0.1%)), in the value per share during the Performance Period due to the
appreciation in the price per share and dividends paid during the Performance
Period, assuming dividends are reinvested. “D” is the amount of dividends paid
to a shareholder of record of the Company with respect to one share during the
Performance Period. The absolute TSR percentage is calculated pursuant to the
formula set forth below.
Cumulative TSR = ((1*(1+TSR Year 1)*(1+TSR Year 2)*(1+TSR Year 3))-1)
=(1*(1+Cumulative TSR))^(1/3)-1
TSR for a given year shall be calculated as follows:
((Ending Share Price+D)/Beginning Share Price)-1
The performance for the companies comprising the NAREIT Office Index shall be
calculated in the same manner as described above and the difference between the
absolute TSR of the Company and the average


 

--------------------------------------------------------------------------------





absolute TSR for the companies within the NAREIT Office Index, expressed in
terms of relative percentile ranking, shall be applied to the matrix set forth
above. Only companies that are public throughout the entire Performance Period
shall be included for purposes of calculating the relative TSR comparison (i.e.,
companies that may become acquired, have an initial public offering, etc. during
the Performance Period shall be excluded from the calculation altogether). For
purposes of the calculation above, the Ending Share Price shall be based on a
40-day trailing average closing stock price as of the last day of the
Performance Period.




 








  

--------------------------------------------------------------------------------







Exhibit B
RECIPIENT’S COVENANTS, REPRESENTATIONS, AND WARRANTIES
The Recipient hereby represents, warrants, and covenants as follows:
(a)    The Recipient has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)    The Company’s latest Annual Report to Shareholders;
(ii)    The Company’s Proxy Statement for its most recent Annual Meeting of
Shareholders;
(iii)    The Company’s Report on Form 10-K for the fiscal year most recently
ended;
(iv)    The Company’s Form 10-Q for the most recently ended quarter if one has
been filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iii) above;
(v)    Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the later of the Form 10-K described in clause (iii) above and the Form 10-Q
described in clause (iv) above;
(vii)    The Declaration; and
(viii)    The Plan.
The Recipient also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Trust prior to the
determination by the Trust of the suitability of the Recipient as a holder of
Performance-Based LTIP Units shall not constitute an offer of Performance-Based
LTIP Units until such determination of suitability shall be made.
(b)    The Recipient hereby represents and warrants that:
(i)    The Recipient either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”), or
(B) by reason of the business and financial experience of the Recipient,
together with the business and financial experience of those persons, if any,
retained by the Recipient to represent or advise him, her, or it with respect to
the grant to him, her, or it of Performance-Based LTIP Units, the potential
conversion of Performance-Based LTIP Units into Class A Units of the Trust
(“Class A Units”) and the potential redemption of such Class A Units for common
shares of beneficial interest, par value $0.01 per share, of the Company
(“Shares”), has such knowledge, sophistication, and experience in financial and
business matters and in making investment decisions of this type that the
Recipient (I) is capable of evaluating the merits and risks of an investment in
the Trust and potential investment in the Company and of making an informed
investment decision, (II) is capable of protecting his, her, or its own interest
or has engaged representatives or advisors to assist him, her, or it in
protecting his, her, or its interests, and (III) is capable of bearing the
economic risk of such investment.
(ii)    The Recipient understands that (A) the Recipient is responsible for
consulting his, her, or its own tax advisors with respect to the application of
the U.S. federal income tax laws, and the tax laws of any state, local, or other
taxing jurisdiction to which the Recipient is or by reason


  

--------------------------------------------------------------------------------





of the Award of Performance-Based LTIP Units may become subject, to his, her, or
its particular situation; (B) the Recipient has not received or relied upon
business or tax advice from the Company, the Trust, or any of their respective
employees, officers, directors, shareholders, agents, consultants, advisors, or
any affiliates of any of them in their capacity as such; (C) the Recipient
provides or will provide services to the Trust on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Trust, as the Recipient
believes to be necessary and appropriate to make an informed decision to accept
this Award of Performance-Based LTIP Units; and (D) an investment in the Trust
and/or the Company involves substantial risks. The Recipient has been given the
opportunity to make a thorough investigation of matters relevant to the
Performance-Based LTIP Units and has been furnished with, and has reviewed and
understands, materials relating to the Trust and the Company and their
respective activities (including, but not limited to, the Background Documents).
The Recipient has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Recipient to verify the accuracy of information conveyed to the
Recipient. The Recipient confirms that all documents, records, and books
pertaining to his, her, or its receipt of Performance-Based LTIP Units which
were requested by the Recipient have been made available or delivered to the
Recipient. The Recipient has had an opportunity to ask questions of and receive
answers from the Trust and the Company, or from a person or persons acting on
their behalf, concerning the terms and conditions of the Performance-Based LTIP
Units. The Recipient has relied upon, and is making its decision solely upon,
the Background Documents and other written information provided to the Recipient
by the Trust or the Company. The Recipient did not receive any tax, legal, or
financial advice from the Trust or the Company and, to the extent it deemed
necessary, has consulted with its own advisors in connection with its evaluation
of the Background Documents, this Agreement, and the Recipient’s receipt of
Performance-Based LTIP Units.
(iii)    The Performance-Based LTIP Units to be issued, the Class A Units
issuable upon conversion of the Performance-Based LTIP Units, and any Shares
issued in connection with the redemption of any such Class A Units will be
acquired for the account of the Recipient for investment only and not with a
current view to, or with any intention of, a distribution or resale thereof, in
whole or in part, or the grant of any participation therein, without prejudice,
however, to the Recipient’s right (subject to the terms of the Performance-Based
LTIP Units, the Plan, and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her Performance-Based LTIP Units, Class A
Units, or Shares in compliance with the Securities Act, and applicable state
securities laws, and subject, nevertheless, to the disposition of his or her
assets being at all times within his or her control.
(iv)    The Recipient acknowledges that (A) neither the Performance-Based LTIP
Units to be issued, nor the Class A Units issuable upon conversion of the
Performance-Based LTIP Units, have been registered under the Securities Act or
state securities laws by reason of a specific exemption or exemptions from
registration under the Securities Act and applicable state securities laws and,
if such Performance-Based LTIP Units or Class A Units are represented by
certificates, such certificates will bear a legend to such effect, (B) the
reliance by the Trust and the Company on such exemptions is predicated in part
on the accuracy and completeness of the representations and warranties of the
Recipient contained herein, (C) such Performance-Based LTIP Units, or Class A
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such Performance-Based LTIP
Units and Class A Units, (E) neither the Trust nor the Company has made any
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act (“Rule 144”), will be available, and that if an exemption under
Rule 144 is available at all, it will not be available until


  

--------------------------------------------------------------------------------





all applicable terms and conditions of Rule 144 have been satisfied, (F) neither
the Trust nor the Company has made any agreements, covenants, or undertakings
whatsoever to register the transfer of the Performance-Based LTIP Units under
the Securities Act, and (G) neither the Trust nor the Company has any obligation
or intention to register such Performance-Based LTIP Units or the Class A Units
issuable upon conversion of the Performance-Based LTIP Units under the
Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except that, upon the redemption of the Class A Units for Shares, the Company
intends to issue such Shares under the Plan and pursuant to a Registration
Statement on Form S-8 under the Securities Act, to the extent that (i) the
Recipient is eligible to receive such Shares under the Plan at the time of such
issuance, and (ii) the Company has filed an effective Form S-8 Registration
Statement with the Securities and Exchange Commission registering the issuance
of such Shares. The Recipient hereby acknowledges that because of the
restrictions on transfer or assignment of such Performance-Based LTIP Units
acquired hereby and the Class A Units issuable upon conversion of the
Performance-Based LTIP Units which are set forth in the Declaration or this
Agreement, the Recipient may have to bear the economic risk of his, her, or its
ownership of the Performance-Based LTIP Units acquired hereby and the Class A
Units issuable upon conversion of the Performance-Based LTIP Units for an
indefinite period of time.
(v)    The Recipient has determined that the Performance-Based LTIP Units are a
suitable investment for the Recipient.
(vi)    No representations or warranties have been made to the Recipient by
Trust or the Company, or any employee, officer, director, shareholder, agent,
consultant, advisors, or affiliate of any of them, and the Recipient has
received no information relating to an investment in the Trust or the
Performance-Based LTIP Units except the information specified in paragraph (a)
above.
(c)    So long as the Recipient holds any Performance-Based LTIP Units, the
Recipient shall disclose to the Trust in writing such information as may be
reasonably requested with respect to ownership of Performance-Based LTIP Units
as the Trust may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), applicable to the Trust or to comply with requirements of any other
appropriate taxing authority.
(e)    The address set forth on the Schedule attached to this Agreement is the
address of the Recipient’s principal residence, and the Recipient has no present
intention of becoming a resident of any country, state, or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Recipient as set forth above are true and
complete to the best of the information and belief of the Recipient, and the
Company and the Trust shall be notified promptly of any changes in the foregoing
representations.




  

--------------------------------------------------------------------------------







Exhibit C
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address, and social security number of the undersigned:
Name:                                    
Address:                                
                                    
Social Security No.:                            
2.    Description of property with respect to which the election is being made:
The election is being made with respect to ______ Performance-Based LTIP Units
in EQC Operating Trust (the “Trust”).
3.    The date on which the property was transferred is _____________, 2017.
4.    The taxable year to which this election relates is calendar year 2017.
5.    Nature of restrictions to which the property is subject:
(a)    With limited exceptions, until the Performance-Based LTIP Units vest, the
Performance-Based LTIP Units may not be transferred in any manner without the
consent of Trust.
(b)    The Performance-Based LTIP Units are subject to the provisions of a
Performance-Based LTIP Unit Agreement between the undersigned, the Trust, and
Equity Commonwealth. The Performance-Based LTIP Units are subject to vesting and
forfeiture terms and conditions under the terms of the Performance-Based LTIP
Unit Agreement.
6.
The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the Performance-Based LTIP Units with respect to which this election is being
made was $__ per Performance-Based LTIP Unit.

7.
The amount paid by the Taxpayer for the Performance-Based LTIP Units was $__ per
Performance-Based LTIP Unit.

8.
A copy of this statement has been furnished to the Trust and to its sole
trustee, Equity Commonwealth.

Dated: _______________________        ________________________
(Sign Name)
                        


  

--------------------------------------------------------------------------------





________________________
(Print Name)
PROCEDURES FOR RECIPIENT MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)




The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code Section 83(b) in order for the
election to be effective:


1.
You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Performance-Based LTIP Units.



2.
At the same time you file the election form with the IRS, you must also give a
copy of the election form to the Trust.







  

--------------------------------------------------------------------------------







Schedule to Performance-Based LTIP Unit Agreement
(See Attachment)


  

--------------------------------------------------------------------------------







Company Name                Equity Commonwealth    
Recipient Id
Recipient Name
Recipient Address
Grant Type                    Performance-Based LTIP Unit Award
Number of Units
Grant Date
Capital Contribution Amount (per Unit)        
Economic Capital Account Balance (per Unit)    
LTIP Unit Sharing Percentage (per Unit)                     




  